DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election of Group I, in the reply filed on 01/19/22, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
Claim Status
3.  The amendment, filed 01/19/22, has been entered. 

4.  Claims 1-49 are cancelled. Claims 50-72 are pending. Claims 70-72 are newly added. Claim 50 is amended. Claims 67-69 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/22. Claims 50-66 and 70-72 are under examination.

Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 11/16/20 and 01/19/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.
Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 50-59 and 63-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 50 is indefinite because SEQ ID NO: 5 and SEQ ID NO: 8 are different lengths and the amino acids found in SEQ ID NO: 8 are not the same as the amino acids in SEQ ID NO: 5 (see below); thus, once back-translated, each peptide would yield a different nucleic acid, thereby introducing ambiguity of scope.
SEQ ID NO: 8 (274 amino acids long)

    PNG
    media_image1.png
    130
    502
    media_image1.png
    Greyscale

SEQ ID NO: 5 (273 amino acids long)

    PNG
    media_image2.png
    116
    510
    media_image2.png
    Greyscale


“...said second OspA portion consists of amino acids 176-274 or amino acids 177-274 of OspA from B. garinii, strain PBr (SEQ ID NO: 8), wherein the second OspA portion differs from the corresponding wild-type sequence at least by a) substitution of the wild-type amino acid at position 182+/-3 of SEQ ID NO: 8 by a cysteine, and b) substitution of the wild-type amino acid at position 269+/-3 of SEQ ID NO: 8 by a cysteine ...” 
AND
“...wherein the numbering of the amino acids and of the cysteine substitutions is according to the numbering of corresponding amino acids of the full length OspA of B. burgdorferi s.s., strain B31 (SEQ ID NO: 5)” 
Therefore, clarification is required to ascertain the metes and bounds of independent claim 50 with regards to required structures for the back-translated nucleic acid.  It is also noted the same issue arises in dependent claim 52 between SEQ ID NO: 5 and SEQ ID NO: 1; and dependent claim 53 between SEQ ID NO: 8 and SEQ ID NO: 7.
Claim 51 recites the limitation "the disulfide bond-stabilized amino acids 177-274 from B. garinii, strain PBr, as defined by SEQ ID NO: 1" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because these amino acids (i.e. 177-274) from B. garinii are not actually disulfide bond stabilized, per se, but rather it is two of these amino acids, selected from defined subsets of seven residues, that are subsequently substituted in order to then be stabilized by a disulfide bond. In addition, “...as defined by SEQ ID NO: 1” is unclear because (a) SEQ ID NO: 1 does not appear claim 52 recites the limitation "the disulfide bond-stabilized amino acids 177-274 from B. garinii, strain PBr, as defined by SEQ ID NO: 51" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim for the same reasons as claim 51.  Accordingly, clarification is required for all issues for both claims with regards to structural requirements (i.e. how the different sequences are related). 
Claim 53 is unclear because SEQ ID NO: 7 does not have a proline residue at amino acid 233 (it still has the original threonine); consequently, the limitation “...comprises a substitution of the threonine residue... with a proline residue, as defined by SEQ ID NO: 7” is technically inaccurate. The Office recommends rewriting the limitation to recite: “...comprises a substitution of the threonine residue at amino acid 233 of wild-type OspA of B. garinii, strain PBr, as defined by SEQ ID NO: 7, with a proline residue” to remove the ambiguity of scope. Regardless, clarification is required.
Claim 56 is indefinite because it is unclear how the nucleic acid encodes for a lipidated polypeptide since lipidation is a post-translational modification and thus would not be part of the nucleic acid per se as compared to for example, claim 57 requiring a site for lipidation but not lipidation per se. Accordingly, clarification is required.
Claim 58 recites “...the second C-terminal OspA fragment” in line 2. There is insufficient antecedent basis for this limitation in the claim because only a first fragment 
Other dependent claims do not clarify the issues identified above. 

Claim Rejections - 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 50-59 and 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an 

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Instant claims are drawn to nucleic acid(s) encoding polypeptide(s) comprising a first disulfide bond-stabilized C-terminal fragment of an outer surface protein (OspA), wherein said first disulfide bond-stabilized C-terminal fragment is a hybrid C-terminal OspA fragment consisting of, from the N- to C-terminal direction, a fusion of a first and a second OspA portion from two different Borrelia strains, wherein said polypeptide induces an immune response protective against a Borrelia infection and wherein i) said first OspA portion consists of amino acids 125-176 or amino acids 126-175 of OspA from a Borrelia strain that is not B. garinii, strain PBr, and ii) said second OspA portion B. garinii, strain PBr (SEQ ID NO: 8), wherein the second OspA portion differs from the corresponding wild-type sequence at least by a) substitution of the wild-type amino acid at position 182+/-3 of SEQ ID NO: 8 by a cysteine, and b) substitution of the wild-type amino acid at position 269+/-3 of SEQ ID NO: 8 by a cysteine; wherein a disulfide bond between the introduced cysteines is present; wherein the numbering of the amino acids and of the cysteine substitutions is according to the numbering of corresponding amino acids of the full length OspA of B. burgdorferi s.s., strain B31 (SEQ ID NO: 5).
Consequently, it is the Office’s position that (1) the independent claims constitute a "broad generic claim” based on the lack of guidance regarding the actual structures required (i.e. the polynucleotides are claimed only by its functional ability to encode something else, but are not actually claimed by any required structures per se); and (2) the claimed genus has substantial variation because of the numerous alternatives permitted based on the degeneracy of the genetic code.  
Therefore, it is the Office’s position that the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the claims do not include a correlation between the necessary structure of the nucleic acid molecule (i.e. its sequence of nucleotides), and the claimed function to be maintained (i.e. encoding one or more of the numerous polypeptide variants). Thus, the claims do not define any structural features commonly possessed by members of the genus, and thus do not distinguish the members thereof, except by function (e.g. encoding an immunogenic polypeptide). However, while the description of an ability of a claimed nucleic acid molecule may generically describe that molecule's function, it does 
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]; emphasis added. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Accordingly, the specification also does not provide adequate written description to identify the broad genus of the claims, claimed only by functional characteristics and by not structures per se, because inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation of the generically claimed nucleic acids encoding polypeptide sequence variants encompassed by the genus. For example, there are no RNA molecules described (e.g. tRNA or mRNA).  In the instant case, there appears to be one nucleotide sequence (e.g. DNA; SEQ ID NO: 26) that encodes one polypeptide (e.g. SEQ ID NO: 27). 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous nucleic acid molecules, have not yet been identified and thus the specification Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire broad and highly variable genus as claimed.
Furthermore, given the highly diverse nature of nucleic acid molecules, even one of skill in this art cannot envision the structure of a corresponding nucleotide sequence by only knowing what it encodes, as evidenced by the art, for example, see Edelman et al. 2001 (Degeneracy and complexity in biological systems; PNAS 98(24): 13763-13768). In summary, a specific protein sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding protein sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for a particular amino acid. Thus, a description of the amino acid per se, does not provide sufficient written description of the codon encoding that amino acid because the one-to-one correspondence is unidirectional, i.e., from codon forward to amino acid, but not from amino acid back-translated to codon. Thus, the specification does not adequately describe any of the 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  Therefore, given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

	
Claim Rejections - 35 USC § 112
10. Claims 50-59 and 63-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid comprising SEQ ID NO: 26 and encoding SEQ ID NO: 27; the specification does not reasonably provide enablement for the breadth and diversity of nucleic acids back-translated from variants of polypeptides. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is nucleic acid(s) encoding polypeptide(s) comprising one or more disulfide bond-stabilized C-terminal fragments of an outer surface protein (OspA), comprising a fusion of a first and a second OspA portion from two different Borrelia strains.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03. In the instant case, there appears to be only one nucleic acid sequence (e.g. DNA; SEQ ID NO: 26) encoding one polypeptide sequence (e.g. SEQ ID NO: 27) falling within the scope of the claimed genus.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous structures claimed only by functional characteristics.  However, 
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides complete structural information for SEQ ID NO: 26 (i.e. a DNA sequence encoding one and only one protein sequence of SEQ ID NO: 27). The specification does not sufficiently disclose other nucleic acids such as RNA, including transfer RNAs and/or message RNAs. The specification does not sufficiently disclose DNA sequences of the variations (i.e. cysteine-substituted variants) for the peptides as claimed.  Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species, as set forth above.  Consequently, a non-routine amount of experimentation would be required to practice the invention, with a reasonable expectation of success based on the numerous possibilities encompassed. 
State of the Prior Art and Level of Predictability in the Art: Given the highly diverse nature of nucleic acid molecules, even one of skill in this art cannot envision the structure of a corresponding nucleotide sequence by only knowing what it encodes, as evidenced by the art, for example, see Edelman et al. 2001 (Degeneracy and complexity in biological systems; PNAS 98(24): 13763-13768). In summary, a specific protein sequence is easily determined from a known nucleic acid sequence, because the known sequence of nucleotides (i.e. a nucleic acid sequence) produces one and only one corresponding protein sequence (i.e. a sequence of amino acids); but, the inverse is not true because a specific sequence of nucleotides cannot be ascertained from a known sequence of amino acids since more than one distinct codon (i.e. set of three nucleotides) may code for a particular amino acid. Thus, a description of the amino acid per se, does not provide sufficient written description of the codon encoding that amino acid because the one-to-one correspondence is unidirectional, i.e., from codon forward to amino acid, but not from amino acid back-translated to the codon. Thus, the state of the art supports that the skilled artisan requires guidance on the critical structures of the nucleic acid per se (e.g. its sequence). However, based on the astronomically vast number of polynucleotide sequences and/or sequence variations permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not after the fact. 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). 
Therefore, in view of the lack of guidance and direction provided by Applicant, it 

Double Patenting
11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 50-62 and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,975,927. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to corresponding nucleic acid and protein sequences.
For example, instant claims are drawn to nucleic acid(s) encoding polypeptide(s) comprising a disulfide bond-stabilized C-terminal fragment of an outer surface protein (OspA); wherein the polypeptide is SEQ ID NO: 27; and wherein the nucleic acid is SEQ ID NO: 26 (i.e. encodes protein having the sequence of SEQ ID NO: 27). 

Therefore, the claims are not patentably distinct because the nucleic acid encodes the same protein as already patented.

Double Patenting
14.  Claims 50-62 and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,766,931. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to corresponding nucleic acid and protein sequences.
For example, instant claims are drawn to nucleic acid(s) encoding polypeptide(s) comprising a disulfide bond-stabilized C-terminal fragment of an outer surface protein (OspA); wherein the polypeptide is SEQ ID NO: 27; and wherein the nucleic acid is SEQ ID NO: 26 (i.e. encodes protein having the sequence of SEQ ID NO: 27). 
Similarly, co-pending claims are drawn to a polypeptide consisting of the amino acid sequence of the heterodimer Lip-S4D1-S3hybD1 having SEQ ID NO: 27.
Therefore, the claims are not patentably distinct because the nucleic acid encodes the same protein as already patented.

Conclusion
15. No claims are allowed.



17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 7, 2022